974 F.2d 1346
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry TRUDO;  Nick Lucero, Plaintiffs-Appellees,v.COUNTY OF PUEBLO;  Larry Buckallew;  Dan Tihonovich;  8Unknown Deputy Sheriffs;  County of Pueblo andCounty Deputy Sheriffs, Defendants,andBrian Mihelich;  Kent Ervin;  Kenneth Kaufman;  CharlesSpinuzzi;  Carlotta Gonzales;  Florence Chacon;Steven Bryant, Defendants-Appellants.
No. 91-1253.
United States Court of Appeals, Tenth Circuit.
Aug. 11, 1992.

Before McKAY, LOGAN and JOHN P. MOORE, Circuit Judges.
ORDER*
PER CURIAM.


1
Pursuant to Rule 42(b), Fed.R.App.P., and the stipulation submitted by the parties, this appeal has been settled and is hereby dismissed as moot.   The case is remanded to the district court with instructions to vacate its order of summary judgment of June 18, 1991, and to dismiss the complaint.   United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950);   Beattie v. United States, 949 F.2d 1092, 1095 (10th Cir.1991);   Tosco Corp. v. Hodel, 826 F.2d 948 (10th Cir.1987).


2
Each party shall bear its own costs and the mandate shall issue forthwith.



*
 This judgment and order has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3